Case 2:19-mc-00185-KS-MTP Document 1-6 Filed 11/20/19 Page1of3

| Ronnie-Louis-Marvel: Kahapea

| Applicant Pro Per

11-2808 Kaleponi Rd,

P.O, BOX 875
Phoné;808-936-9137

Email BloodwolfB0@email.com

SERVE UPON:
HAWAII STATE FEDERAL CREDIT UNION

560 Halckawwila St.
Honoluly, Hawaii 96808

 

THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION

_ Tn re the matter oft ) Case Number:

Arbitration Award of Alden Bennett dated | NOTICE OF APPLICANT'S
July 21, 2019, Ronnie-Louis-Marvel: APPLICATION FOR CONFIRMATION OF
Kahapea, Applicant. ARBITRATION AWARD

 

 

 

NOTICE IS HEREBY GIVEN OF APPLICATION TO. THE UNITED STATES
DISTRICT COURT, SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION FOR
THE CONFIRMATION. OF THE ARBITRATION AWARD OF ALDEN BENNETT DATED
JULY 21, 2019 IN FAVOR OF RONNIE-LOUIS-MARVEL: KAHAPEA AND AGAINST

HAWAII STATE FEDERAL CREDIT UNION AND BANK OF AMERICA,

DATED. //+ ¥: te1F

   
  

L fess Aw

 

 

Ronkic-Louts-Marvel: Kahapea, Ay licant Pro
Per- if

11-2808 Kaleponi Rd. P.O. BOX 875

Voleatio, Hawaii. 96785

Phone: 808-936-9137 .

Email: Bloodwolf80@gmail.cam

Bg, 1

 

 
Case 2:19-mc-00185-KS-MTP Document 1-6 Filed 11/20/19 Page 2 of3

Ronnie-Louis-Marvel: Kahapea

| Applicant Pro Per

11-2808 Kaleponi Rd.

P.O, BOX 875

| Phone:808-036-9137
Email: Bloodwolf§0@gmail.com

SERVE.UPON:
BANK OF AMERICA
100 North Tryon Street
Charlotte, NC.28253

 

THE UNITED SFATES DISTRICT COURT
FOR THE. SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION

 

Tne the. matter of Case Number:

Atbitration: Award.of Alden Bennett dated | NO'TICE OF APPLICANT'S. ime oe
Kahapea, Applicant ARBITRATION AWARD:

 

 

 

NOTICE IS HEREBY GIVEN OF APPLICATION TO THE UNITED STATES
DISTRICT COURT, SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION FOR
| TUE CONFIRMATION OF THE ARBITRATION AWARD OF ALDEN BENNETT DATED
| FULY 21,2019 IN FAVOR OF RONNIE<LOUIS-MARVEL: KAHAPRA AND AGAINST
HAWAII STATE FEDERAL CREDIT UNION AND BANK OF AMERICA.

DATED. //- ¥1gUF

  
 
  
  

   
     

KE

uis-Marvel: Kahapéa, Applicant Pro

Volcano, Hawaii 96785
Phones 808-936-9137 .
Email: Bloodwolf80@pmiail.com

 

 
Case 2:19-mc-00185-KS-MTP Document 1-6 Filed 11/20/19 Page 3 of3

Ronnie-Louis-Marvel: Kahapea.
Applitant-Pro Per

11-2808 Kaleponi Rd.

P.O. BOK 875
Photie:808-936-9137

Email: Bloodwolf86@gmail.com

SERVE UPON:
DAVE SMITH MOTORS

210 North Division
Kellogg; Idaho 83837

 

_ THEUNITED STATES.DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION

 

 

In re the matter off Casé Number:

' Arbitration Award of Alden Bennett dated = | NOTICE OF APPLICANT'S a
July 21, 2019, Ronnie-Louis-Marvel: | APPLICATION FOR CONFIRMATION OF
Kahapea, Applicant | ARBITRATION AWARD

 

 

 

NOTICE IS HERERY GIVEN OF APPLICATION TO THE UNITED STATES
DISTRICT COURT, SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION FOR
THE CONFIRMATION OF THE.ARBITRATION AWARD OF ALDEN BENNETT DATED
JULY 21, 2019 IN FAVOR OF RONNIE-LOUIS-MARVEL: KAHAPEA AND AGAINST
HA WAIL STATE FEDERAL CREDIT UNION AND BANK OF AMERICA,
paTep, ¢ f% 20/9

   

 
 

Ko rie-Lowle Marvel: 1 Kal Apes, Y pplicant Pro:
Per

142808 Kaleponi Rd, P.O. BOX 875

Volcano, Hawaii 96785

Phone: 808-936-9137. ;

Email; Bloodwolf80@amail.com

    

 

 

Pe. 3

 
